THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

STOCK OPTION AND SUBSCRIPTION AGREEMENT

This STOCK OPTION AND SUBSCRIPTION AGREEMENT (the "Agreement") is made as of
January 2, 2006 by and between MGN TECHNOLOGIES, INC. (the "Company"), whose
business address is 314-837 West Hastings Street, Vancouver, British Columbia,
Canada V6C 3N6, and ALESSANDRA BORDON (the "Optionee").

RECITALS

WHEREAS:

A.             The Company wishes to grant stock options, pursuant to its 2006
Stock Option Plan (the "Plan"), to purchase an aggregate of ONE HUNDRED
TWENTY-FIVE THOUSAND (125,000) shares of the Company's common stock to the
Optionee as an incentive for the Optionee in carrying out the duties and
responsibilities as a Director of the Company.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of other good and
valuable consideration and the sum of one ($1.00) Dollar now paid by the
Optionee to the Company (the receipt and sufficiency whereof is hereby
acknowledged), it is hereby agreed by and between the parties as follows:

1.1            In this Agreement, the following terms shall have the following
meanings:

(a) "Exercise Payment" means the amount of money equal to the Exercise Price
multiplied by the number of Optioned Shares specified in the Notice of Exercise;

(b) "Exercise Price" means $2.00;

(c) "Expiry Date" means January 2, 2011;

(d) "Notice of Exercise" means a notice in writing addressed to the Company at
its address first recited (or such other address of the Company as may from time
to time be notified to the Optionee in writing), substantially in the form
attached as Exhibit "A" hereto, which notice shall specify therein the number of
Optioned Shares in respect of which the Options are being exercised;

(e) "Options" means the irrevocable right and option to purchase, from time to
time, all, or any part of the Optioned Shares granted to the Optionee by the
Company pursuant to Section 1.2 of this Agreement;

(f) "Optioned Shares" means the common shares of the Company, subject to the
Options;

(g) "Securities" means, collectively, the Options and the Optioned Shares;

(h) "Shareholders" means holders of record of the Shares;

(i) "Shares" means the common shares in the capital stock of the Company;

(j) "U.S. Person" shall have the meaning ascribed thereto in Regulation S under
the 1933 Act, and for the purpose of the Agreement includes any person in the
United States; and

(k) "Vested Options" means the Options that have vested in accordance with
Section 1.3 of this Agreement.

1.2            The Company hereby grants to the Optionee as an incentive and in
consideration of carrying out the duties and responsibilities as a Director of
the Company, subject to the terms and conditions hereinafter set forth, Options
to purchase a total of ONE HUNDRED TWENTY-FIVE THOUSAND (125,000) Optioned
Shares at the Exercise Price.

1.3            One fourth of the Options shall vest every 6 months after
execution of this Agreement commencing with the first one fourth of the Options
vesting on July 2, 2006.

1.4            The Options shall, at 5:00 p.m. (Vancouver time) on the Expiry
Date, forthwith expire and be of no further force or effect whatsoever.

1.5            In the event of the death of the Optionee on or prior to the
Expiry Date, the Vested Options, or such part thereof as remains unexercised,
may be exercised by the personal representative of the Optionee at any time
prior to 5:00 p.m. (Vancouver time) on the first anniversary of the date of
death of the Optionee or prior to 5:00 p.m. (Vancouver time) on the Expiry Date,
whichever is the earlier. In the event of the death of the Optionee on or prior
to the Expiry Date, all of the Options which have not vested as of the date of
death of the Optionee shall immediately expire and be of no further force or
effect whatsoever.

1.6            Vested Options shall terminate, to the extent not previously
exercised, upon the occurrence of the first of the following events:

(a) five (5) years from the Date of Grant;

(b) the date of an Optionee's termination of service as a director or an
advisory board member, employment or contractual relationship with the Company
or a Parent, Subsidiary or Affiliate for cause (as determined in the sole
discretion of the Plan Administrator, acting reasonably) or the date of
resignation by an Optionee from the Optionee's employment, directorship advisory
board membership or contractual relationship with the Company or a Parent,
Subsidiary or Affiliate;

(c) the expiration of one (1) year from the date of the death of the Optionee,
or the expiration of one (1) year from termination of an Optionee's service as a
director or an advisory board member, employment or contractual relationship by
reason of disability; or

(d) the expiration of three (3) months from the date of an Optionee's
termination of service as a director or an advisory board member, employment or
contractual relationship with the Company or a Parent, Subsidiary or Affiliate
for any reason whatsoever other than cause, death or disability or the
Optionee's removal as a director of the Company or a Parent, Subsidiary or
Affiliate.

Each unvested Option granted pursuant hereto shall immediately expire and be of
no further force or effect whatsoever upon termination of, removal or
resignation from the Optionee's employment, directorship or contractual
relationship with the Company or a Parent, Subsidiary or Affiliate for any
reason whatsoever, unless vesting is accelerated in accordance with Section 9(c)
of the Plan.

1.7            Subject to the provisions hereof, the Vested Options shall be
exercisable in whole or in part (at any time and from time to time as aforesaid)
by the Optionee or his personal representative giving a Notice of Exercise
together with the Exercise Payment by cash or by certified cheque, made payable
to the Company.

1.8            Upon the exercise of all or any part of the Vested Options and
upon receipt by the Company of the Exercise Payment, the Company shall cause to
be delivered to the Optionee or his personal representative, within ten (10)
days following receipt by the Company of the Notice of Exercise, a certificate
in the name of the Optionee or his personal representative representing, in
aggregate, the number of Optioned Shares specified in the Notice of Exercise.

1.9            Nothing in this Agreement shall obligate the Optionee to purchase
any Optioned Shares except those Optioned Shares in respect of which the
Optionee shall have exercised the Options in the manner provided in this
Agreement.

1.10            The terms of the Options are subject to the provisions of the
Plan, as the same may from time to time be amended, and any inconsistencies
between this Agreement and the Plan, as the same may be from time to time
amended, shall be governed by the provisions of the Plan, a copy of which has
been delivered to the Optionee, and which is available for inspection at the
principal offices of the Company.

2.            Acknowledgements of the Optionee

2.1          The Optionee acknowledges and agrees that:

(a) none of the Options or the Optioned Shares have been registered under the
1933 Act or under any state securities or "blue sky" laws of any state of the
United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to U.S. Persons, except in accordance
with the provisions of Regulation S, pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act and in
each case only in accordance with applicable state securities laws;

(b) the Company has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act;

(c) the Optionee has received and carefully read this Agreement and the public
information which has been filed with the Securities and Exchange Commission
(the "SEC") in compliance or intended compliance with applicable securities
legislation (collectively, the "Company Information");

(d) the decision to execute this Agreement and acquire the Securities hereunder
has not been based upon any oral or written representation as to fact or
otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of the Company Information (the receipt of which is
hereby acknowledged);

(e) no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Securities;

(f) there is no government or other insurance covering the Securities;

(g) there are risks associated with an investment in the Securities;

(h) the Company has advised the Optionee that the Company is relying on an
exemption from the requirements to provide the Optionee with a prospectus and to
sell the Securities through a person registered to sell securities under the
Securities Act (British Columbia) (the "B.C. Act") and, as a consequence of
acquiring the Securities pursuant to this exemption, certain protections, rights
and remedies provided by the B.C. Act, including statutory rights of rescission
or damages, will not be available to the Optionee;

(i) the Optionee has not acquired the Securities as a result of, and will not
itself engage in, any "directed selling efforts" (as defined in Regulation S
under the 1933 Act) in the United States in respect of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Securities; provided, however, that the
Optionee may sell or otherwise dispose of the Securities pursuant to
registration thereof under the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements;

(j) the Optionee and the Optionee's advisor(s) (if applicable) have had a
reasonable opportunity to ask questions of and receive answers from the Company
in connection with the acquisition of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

(k) the books and records of the Company were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the acquisition of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee's attorney and/or advisor(s) (if applicable);

(l) the Company is entitled to rely on the representations and warranties and
the statements and answers of the Optionee contained in this Agreement;

(m) the Optionee will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Optionee contained herein or in any document furnished by the
Optionee to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Optionee to comply with any covenant or
agreement made by the Optionee to the Company in connection therewith;

(n) none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system; except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board service of the National
Association of Securities Dealers, Inc.;

(o) in addition to resale restrictions imposed under U.S. securities laws, there
are additional restrictions on the Optionee's ability to resell the Securities
under the B.C. Act and Multilateral Instrument 45-102 and British Columbia
Instrument 72-502 adopted by the British Columbia Securities Commission;

(p) the Company will refuse to register any transfer of the Securities not made
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;

(q) the Optionee has been advised to consult the Optionee's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

(i) any applicable laws of the jurisdiction in which the Optionee is resident in
connection with the distribution of the Securities hereunder, and

(ii) applicable resale restrictions; and

(r) this Agreement is not enforceable by the Optionee unless it has been
accepted by the Company.

3.             Representations, Warranties and Covenants of the Optionee

3.1            The Optionee hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive the
closing) that:

(a) the Optionee is a Director of the Company;

(b) the Optionee is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

(c) the Optionee is not a U.S. Person;

(d) the Optionee is resident in the jurisdiction set out on page 1 of this
Agreement;

(e) the Optionee is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Optionee's own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Securities;

(f) the Optionee acknowledges that the Optionee has not acquired the Securities
as a result of, and will not itself engage in, any "directed selling efforts"
(as defined in Regulation S under the 1933 Act) in the United States in respect
of the Securities which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of the Securities; provided, however,
that the Optionee may sell or otherwise dispose of the Securities pursuant to
registration of the Securities pursuant to the 1933 Act and any applicable state
and provincial securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

(g) the Optionee has received and carefully read this Agreement;

(h) the Optionee has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Optionee enforceable against
the Optionee in accordance with its terms;

(i) the acquisition of the Securities by the Optionee as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Optionee;

(j) the Optionee (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Securities for an indefinite period of time, and can
afford the complete loss of such investment;

(k) the Optionee is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption "Risk Factors" appearing in the Company's various disclosure documents,
filed with the SEC;

(l) the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company;

(m) the Optionee understands and agrees that the Company and others will rely
upon the truth and accuracy of the acknowledgements, representations and
agreements contained in this Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Optionee shall promptly notify the Company;

(n) the Optionee is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and the Optionee has not
subdivided its interest in the Securities with any other person;

(o) the Optionee is not an underwriter of, or dealer in, the common shares of
the Company, nor is the Optionee participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

(p) the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee's decision to invest in the
Securities and the Company;

(q) the Optionee understands and agrees that none of the Options or the Optioned
Securities have been or will be registered under the 1933 Act, or under any
state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws;

(r) it understands and agrees that the Company will refuse to register any
transfer of the Optioned Securities not made in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from, or in a transaction not subject
to, the registration requirements of the 1933 Act;

(s) the Optionee is not aware of any advertisement of any of the Securities and
is not acquiring the Securities as a result of any form of general solicitation
or general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

(t) no person has made to the Optionee any written or oral representations:

(i) that any person will resell or repurchase any of the Securities;

(ii) that any person will refund the purchase price of any of the Securities; or

(iii) as to the future price or value of any of the Securities; and

(u) the Optionee is an employee of the Company.

4.             Acknowledgement and Waiver

4.1            The Optionee has acknowledged that the decision to purchase the
Securities was solely made on the basis of publicly available information
contained in the Company Information. The Optionee hereby waives, to the fullest
extent permitted by law, any rights of withdrawal, rescission or compensation
for damages to which the Optionee might be entitled in connection with the
distribution of any of the Securities.

5.             Legending of Subject Securities

5.1            The Optionee hereby acknowledges that that upon the issuance
thereof, and until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the Securities will bear a legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

5.2            The Optionee hereby acknowledges and agrees to the Company making
a notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.

5.3            The Optionee acknowledges that the Optioned Shares are subject to
resale restrictions in British Columbia and may not be traded in British
Columbia except as permitted by the B.C. Act and the rules made thereunder.

5.4            Pursuant to Multilateral Instrument 45-102 and British Columbia
Instrument 72-502, as adopted by the British Columbia Securities Commission, a
subsequent trade in the Optioned Shares will be a distribution subject to the
prospectus and registration requirements of applicable Canadian securities
legislation (including the B.C. Act) unless certain conditions are met, which
conditions include a hold period (the "Canadian Hold Period") that shall have
elapsed from the date on which the Options and/or Optioned Shares were issued to
the Optionee and, during the currency of the Canadian Hold Period, any
certificate representing the Options and/or Optioned Shares is to be imprinted
with a restrictive legend (the "Canadian Legend").

5.5            By executing and delivering this Agreement, the Optionee will
have directed the Company not to include the Canadian Legend on any certificates
representing the Options and/or Optioned Shares to be issued to the Optionee.

5.6            As a consequence, the Optionee will not be able to rely on the
resale provisions of Multilateral Instrument 45-102, and any subsequent trade in
the Options and/or Optioned Shares during or after the Canadian Hold Period will
be a distribution subject to the prospectus and registration requirements of
Canadian securities legislation, to the extent that the trade is at that time
subject to any such Canadian securities legislation.

6.             Costs

6.1            The Optionee acknowledges and agrees that all costs and expenses
incurred by the Optionee (including any fees and disbursements of any special
counsel retained by the Optionee) relating to the acquisition of the Securities
shall be borne by the Optionee.

7.             Governing Law

7.1            This Agreement is governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein. The Optionee
irrevocably attorns to the jurisdiction of the courts of the Province of British
Columbia.

8.             Survival

8.1            This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the shares underlying the Options by the Optionee
pursuant hereto.

9.             Assignment

9.1            This Agreement is not transferable or assignable.

10.            Counterparts and Electronic Means

10.1           This Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date first above written.

11.             Severability

11.1            The invalidity or unenforceability of any particular provision
of this Agreement shall not affect or limit the validity or enforceability of
the remaining provisions of this Agreement.

12.             Entire Agreement

12.1            Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

13.             Effectiveness

13.1            This Agreement shall be deemed to be effective following the
delivery by the Optionee to the Company of two fully executed copies of this
Agreement.

IN WITNESS WHEREOF

the parties hereto have duly executed this Agreement as of the date first above
written.



MGN TECHNOLOGIES, INC.



By:  /s/ Mark Jensen                  
      Mark Jensen, Director



SIGNED, SEALED and DELIVERED by ALESSANDRA BORDON in the presence of:

___________________________________
Signature
___________________________________
Print Name
___________________________________
Address
___________________________________

___________________________________
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Alessandra Bordon                
ALESSANDRA BORDON

EXHIBIT A

TO: MGN Technologies Inc.
314-837 West Hastings Street,
Vancouver, British Columbia,
Canada V6C 3N6

Notice of Exercise

This Notice of Exercise shall constitute proper notice pursuant to Section 1.6
of that certain Stock Option Agreement (the "Agreement") dated as of January 2,
2005, between MGN Technologies, Inc. (the "Company") and the undersigned.

The undersigned hereby elects to exercise Optionee's option to purchase
                      shares of the common stock of the Company at a price of
US$2.00 per share, for aggregate consideration of US$           on the terms and
conditions set forth in the Agreement and the Plan. Such aggregate
consideration, in the form specified in Section 1.6 of the Agreement,
accompanies this notice.

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

Registration Information:

 

Delivery Instructions:

___________________________________

 

___________________________________

Name to appear on certificates

 

Name

___________________________________

 

___________________________________

Address

 

Address

___________________________________

 

___________________________________

     

___________________________________

 

___________________________________

   

Telephone Number

DATED at ____________________________________, the          day of
                         ,         .


___________________________________
(Name of Optionee - Please type or print)

___________________________________
(Signature and, if applicable, Office)

___________________________________
(Address of Optionee)

___________________________________
(City, State, and Zip Code of Optionee)



___________________________________
(Fax Number)